1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                             WESTERN DIVISION
11

12   LILY S.P.,                                    )   No. CV 18-1055-FMO-PLA
                                                   )
13                            Plaintiff,           )   JUDGMENT
                                                   )
14                  v.                             )
                                                   )
15   NANCY BERRYHILL, DEPUTY                       )
     COMMISSIONER OF OPERATIONS                    )
16   FOR THE SOCIAL SECURITY                       )
     ADMINISTRATION,                               )
17                                                 )
                              Defendant.           )
18                                                 )
19         Pursuant      to     the    Order   accepting   the   Magistrate   Judge’s   Report   and
20   Recommendation,
21         IT IS ADJUDGED that plaintif’s request for remand is granted, the decision of the
22   Commissioner is reversed, and this action is remanded to defendant for further proceedings
23   consistent with the Report and Recommendation of United States Magistrate Judge.
24

25   DATED: April 16, 2019                                 ________________/s/_________________
                                                             HONORABLE FERNANDO M. OLGUIN
26                                                            UNITED STATES DISTRICT JUDGE
27

28
